UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (X)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 Commission File Number 1-8754 SWIFT ENERGY COMPANY (Exact Name of Registrant as Specified in Its Charter) Texas (State of Incorporation) 20-3940661 (I.R.S. Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (281) 874-2700 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. Common Stock ($.01 Par Value) (Class of Stock) 37,878,628 Shares (Outstanding at July 31, 2010) 1 SWIFT ENERGY COMPANY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 INDEX Page Part I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets 3 - June 30, 2010 and December 31, 2009 Condensed Consolidated Statements of Operations 4 - For the Three month and Six month periods endedJune 30, 2010 and 2009 Condensed Consolidated Statements of Stockholders’ Equity 5 - For the Six month period ended June 30, 2010 and year ended December 31, 2009 Condensed Consolidated Statements of Cash Flows 6 - For the Six month periods ended June 30, 2010 and 2009 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 Part II OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities None Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 Exhibit Index 39 Certification of CEO Pursuant to rule 13a-14(a) Certification of CFO Pursuant to rule 13a-14(a) Certification of CEO & CFO Pursuant to Section 1350 2 Condensed Consolidated Balance Sheets Swift Energy Company and Subsidiaries (in thousands, except share amounts) June 30, 2010 (Unaudited) December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Deferred tax assets Other current assets Current assets held for sale Total Current Assets Property and Equipment: Oil and gas properties, using full-cost accounting Less – Accumulated depreciation, depletion, and amortization ) ) Property and Equipment, Net Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued capital costs Accrued interest Undistributed oil and gas revenues Total Current Liabilities Long-Term Debt Deferred Income Taxes Asset Retirement Obligation Other Long-Term Liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, none outstanding Common stock, $.01 par value, 85,000,000 shares authorized, 38,316,362 and 37,887,126 shares issued, and 37,876,893 and 37,456,603 shares outstanding, respectively Additional paid-in capital Treasury stock held, at cost, 439,469 and 430,523 shares, respectively ) ) Retained earnings Accumulated other comprehensive income (loss), net of income tax 56 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 Condensed Consolidated Statements of Operations (Unaudited) Swift Energy Company and Subsidiaries (in thousands, except share amounts) Three Months Ended Six Months Ended 06/30/10 06/30/09 06/30/10 06/30/09 Revenues: Oil and gas sales $ Price-risk management and other, net 79 Total Revenues Costs and Expenses: General and administrative, net Depreciation, depletion, and amortization Accretion of asset retirement obligation Lease operating cost Severance and other taxes Interest expense, net Write-down of oil and gas properties Total Costs and Expenses Income (Loss) from Continuing Operations Before Income Taxes ) ) Provision (Benefit) for Income Taxes ) ) Income (Loss) from Continuing Operations ) ) Loss from Discontinued Operations, net of taxes ) Net Income (Loss) $ $ ) $ $ ) Per Share Amounts- Basic:Income (Loss) from Continuing Operations $ $ ) $ $ ) Loss from Discontinued Operations, net of taxes ) Net Income (Loss) $ $ ) $ $ ) Diluted:Income (Loss) from Continuing Operations $ $ ) $ $ ) Loss from Discontinued Operations, net of taxes ) Net Income (Loss) $ $ ) $ $ ) Weighted Average Shares Outstanding See accompanying Notes to Consolidated Financial Statements. 4 Condensed Consolidated Statements of Stockholders’ Equity Swift Energy Company and Subsidiaries (in thousands, except share amounts) Common Stock (1) Additional Paid-in Capital Treasury Stock Retained Earnings Accumulated OtherComprehensive Income (Loss) Total Balance, December 31, 2008 $ $ $ ) $ $ - $ Stock issued for benefit plans (94,023 shares) - ) - - Stock options exercised (26,056 shares) - Public stock offering (6,210,000 shares) 62 - - - Purchase of treasury shares (56,662 shares) - - ) - - ) Tax benefits from stock compensation - ) - - - ) Employee stock purchase plan (50,690 shares) 1 - - - Issuance of restricted stock (263,908 shares) 3 (3 ) - Amortization of stock compensation - Net loss - - - ) - ) Other comprehensive loss - ) ) Total comprehensive loss ) Balance, December 31, 2009 $ $ $ ) $ $ ) $ Stock issued for benefit plans (59,335 shares) (2) - - - Stock options exercised (58,798 shares) (2) - Purchase of treasury shares (68,281 shares) (2) - - ) - - ) Employee stock purchase plan (66,564 shares) (2) 1 - - - Issuance of restricted stock (303,874 shares) (2) 3 (3
